


Exhibit 10.47.2

 

GRAPHIC [g45422kri001.jpg]

 

 

 

ADDRESS REPLY TO

MUHTAR KENT

 

P.O. BOX 1734

PRESIDENT AND CHIEF EXECUTIVE OFFICER
THE COCA-COLA COMPANY

 

ATLANTA, GEORIGIA  30301

 

 

404 676-4082

 

 

FAX:  404 676-7721

 

December 15, 2008

 

Mr. Joseph Tripodi

Atlanta, Georgia

 

Dear Joe:

 

This letter revises the relocation provisions set forth on page 3 of the letter
provided to you on July 20, 2007.   In order to complete your relocation to
Atlanta, the Company will provide additional support for your move. 
Specifically, the Company will reimburse you for the loss on the sale of your
primary residence, up to an actual loss incurred of up to $900,000, plus
duplicative living expenses incurred.  You will also be reimbursed for taxes on
this payment.  However, the total amount reimbursed will be reduced by the full
$500,000 amount of the cash hiring bonus referenced on page 2 of your July 20,
2007 letter.   In addition, you will not be eligible for the balance remaining
($200,000) of the $300,000 for extraordinary expenses referenced in your
July 20, 2007 letter.

 

Should you voluntarily resign your employment with the Company or be terminated
by the Company as a result of a violation of the Company’s Code of Business
Conduct or any other policy of the Company or gross misconduct within 24 months
of the date of the payment, you will be required to reimburse the Company the
entire amount of the payment.

 

Regards,

 

 

 

/s/ Muhtar Kent

 

 

 

cc:  Ginny Sutton, Executive Compensation

 

--------------------------------------------------------------------------------
